UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

 

 

EASTERN DIVISION
F FOUR LLC, et al.
_ )
Plaintiff (s), )
Vv Case No 4:20-cv-00656
)
ST. LOUIS COUNTY )
EXECUTIVE, SAM PAGE, et )
~ Defendant(s). )
NOTICE OF INTENT TO USE
PROCESS SERVER
Plaintiffs

Comes now and notifies the court of the intent to use
(Plaintiff or Defendant)

William Stage

 

(name and address of process server)

P.O. Box 4932

 

St. Louis, MO 63108

 

To serve: Sam Page, Emily Doucette and Beth Orwick

in the
(name of defendants to be served by this process server)

~ above-styled cause. The process server listed above possesses the

requirements as stated in Rule 4 of the Federal Rules of Civil Procedure. .

  
    
  
    
 

am
rs

The undersigned affirms the information provi

2.13.40 | Nu /
(date) 7 (attorrey for Plairftif

 

 

 

(attorney for Defendant)
